             Case 3:18-cv-05945-VC Document 14 Filed 10/02/18 Page 1 of 3



 1 Diana M. Torres (S.B.N. 162284)
   diana.torres@kirkland.com
 2 Lauren J. Schweitzer (S.B.N. 301654)

 3 lauren.schweitzer@kirkland.com
   KIRKLAND & ELLIS LLP
 4 333 South Hope Street
   Los Angeles, California 90071
 5 Telephone: (213) 680-8400

 6
   Dale M. Cendali (S.B.N. 1969070)
 7 dale.cendali@kirkland.com
   KIRKLAND & ELLIS LLP
 8 601 Lexington Avenue
   New York, New York 10022
 9 Telephone: (212) 446-4800

10
     Attorneys for Defendant Apple Inc.
11

12
                                  UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14                                        SAN FRANCISCO DIVISION
15     SOCIAL TECHNOLOGIES LLC, a Georgia )        CASE NO.: 3:18-cv-05945-CRB
       limited liability company,            )
16                                           )     DEFENDANT APPLE INC.’S CORPORATE
17                      Plaintiff,           )     DISCLOSURE STATEMENT PURSUANT
                                             )     TO FED. R. CIV. P. 7.1
18             vs.                           )
                                             )     Complaint Filed: September 27, 2018
19     APPLE INC., a California corporation, )
                                             )
20                      Defendant.           )
21

22

23

24

25

26

27

28

      APPLE INC.’S CORPORATE DISCLOSURE STATEMENT
      PURSUANT TO FED. R. CIV. P. 7.1                                    CASE NO. 3:18-cv-05945-CRB
           Case 3:18-cv-05945-VC Document 14 Filed 10/02/18 Page 2 of 3



1           In accordance with Federal Rule of Civil Procedure 7.1, Defendant Apple Inc., by and
2    through its undersigned counsel, certifies that it does not have a parent corporation and knows of no
3    publicly held corporation that owns ten percent or more of its issued and outstanding common stock.
4
5    DATED: October 2, 2018                           Respectfully submitted,
6
7                                                     By:       /s/ Diana M. Torres
                                                             Diana M. Torres
8
                                                             Attorney for Defendant
9                                                            Apple Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     APPLE INC.’S CORPORATE DISCLOSURE STATEMENT
     PURSUANT TO FED. R. CIV. P. 7.1                                            CASE NO. 3:18-cv-05945-CRB
           Case 3:18-cv-05945-VC Document 14 Filed 10/02/18 Page 3 of 3



1                                     CERTIFICATE OF SERVICE
2           On October 2, 2018, I electronically filed the foregoing with the Clerk of the Court by using
3    CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All
4    copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.
5
                                                         /s/ Diana M. Torres
6                                                        Diana M. Torres
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     APPLE INC.’S CORPORATE DISCLOSURE STATEMENT
     PURSUANT TO FED. R. CIV. P. 7.1                                           CASE NO. 3:18-cv-05945-CRB
